Citation Nr: 0201076	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  99-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for depression, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his friend, and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1994.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefit sought on 
appeal.  Subsequent to the June 1996 rating decision, the 
claims file was permanently transferred to the RO in 
Muskogee, Oklahoma.

At his September 2001 hearing before the Board, the veteran 
indicated that he wanted to seek an increased rating for his 
service-connected memory loss.  However, this matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Accordingly, this matter is referred 
back to the RO for appropriate action.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The medical evidence does not establish that the veteran 
has been diagnosed with any psychiatric disorder, including 
depression.  

3.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War, but has 
not objectively manifested one or more signs or symptoms of a 
psychiatric disorder.



CONCLUSION OF LAW

Depression, to include as due to an undiagnosed illness, was 
not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's original claim for 
service connection of a psychiatric disorder, claimed as 
depression.  The veteran maintains that he suffers from 
depression as a result of his service, specifically his 
service in the Persian Gulf.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5102, 
5103, 5103A) (West Supp. 2001).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law and its implementing 
regulations set forth, in pertinent part, requirements for 
assisting a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file.  Then RO also informed the 
veteran of the laws and regulations pertinent to his claim, 
the reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  The RO provided the veteran 
with copies of the rating decisions, the Statement of the 
Case and Supplemental Statement of the Case concerning the 
determination of service connection for the claimed 
disability.  The veteran presented personal testimony at a 
hearing before the Board in September 2001 and before the RO 
hearing officer in April 1999.  The veteran's available 
service medical records were obtained and the veteran was 
provided several VA medical examinations, the most recent in 
April 1999.  The RO scheduled a neuropsychological evaluation 
as recommended in the April 1999 VA examination, however the 
veteran failed to report for that examination or to request 
that it be rescheduled.  The Board is unaware of any 
additional outstanding records pertaining to this issue.  
Under the circumstances, the Board finds that the duty to 
assist has been satisfied, and no useful purpose would be 
served by remanding this case to the RO for additional 
development.  As such, the Board will proceed with appellate 
disposition.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  See 38 C.F.R. § 3.317.  The VA will 
pay compensation to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

A review of the veteran's service medical records reveals no 
pertinent findings or notations on the veteran's December 
1973 entrance examination or the report of medical history 
completed at enlistment.  A January 1975 examination and 
report of medical history both show reference to nervous 
trouble, described as being mildly upset over routine 
problems.  A March 1986 periodic examination shows no 
pertinent findings.  An October 1989 physical profile reports 
no history of psychiatric problems and no indication of any 
mental ailment requiring specialized medical treatment or 
prolonged hospitalization.  In April 1991, the veteran sought 
counseling for a conflict he was having with a supervisor.  
He reported increasing job stress and was referred to a 
stress management class, which he attended in May 1991.  A 
February 1994 treatment report shows the comment "suspect 
depression" entered in conjunction with treatment notes 
pertaining to the veteran's arm.  The veteran's April 1994 
separation examination shows no pertinent findings.  His 
report of medical history shows that the veteran checked the 
"no" box next to "depression and excessive worry," but 
that he had previously checked "don't know" and confirmed 
the change with his initials.  In a continuation of this 
form, the examiner noted the veteran's worry about medical 
problems, and noted his denial of a family history of 
psychosis.

In the report of an August 1994 VA mental disorders 
examination, the veteran stated that he was first told he 
might suffer from depression in the service, while undergoing 
tests to determine the cause of muscle weakness and joint 
pain.  At the time of the examination, the veteran complained 
of often being tired at the end of his workday.  He stated 
that he had good days and bad days.  He also complained of 
weakness, pain, vision and hearing problems.  At that time, 
he was sleeping only 4 hours per night and had no nightmares.  
The examiner found the veteran to be neatly groomed, very 
pleasant and cooperative, with good thought production and 
continuity, and found him to have goal directed speech.  He 
was noted to be alert and oriented times four, with intact 
memory times three, good attention and concentration, good 
relationship to reality and no thought disorder.  The 
examiner found the veteran to display average intelligence, 
good insight and good judgment.  He was not suicidal or 
homicidal; his mood was stated as "pretty good;" his affect 
was euthymic; he had decreased volition, decreased sleep and 
no nightmares.  The examiner stated that the veteran did not 
feel he had depression at that time, and the examiner found 
no evidence of depression.  The examiner made no Axis I 
diagnosis.  He rated the veteran's Global Assessment of 
Functioning (GAF) score at 65.

Several of the veteran's friends submitted statements on his 
behalf, as did his spouse.  These statements were received 
from November 1996 to December 1996, and they mostly describe 
changes observed in the veteran during the time he spent in 
the service, and specifically in the Persian Gulf.  These 
statements contain descriptions of mostly physical changes, 
such as weakness, rashes and pain.  However, a statement from 
the veteran's spouse describes her observation of the 
veteran's depression, which she attributed to the impact of 
the changes the veteran was experiencing at that time.

In April 1999, the veteran and his spouse appeared before the 
RO hearing officer and presented personal testimony.  His 
testimony, and that of his spouse was focused on symptoms of 
his other service-connected disabilities, and provided no 
evidence pertinent to his claim for a psychiatric disorder.  
Similarly, VA examinations conducted in February 1996 and 
September 1996 provided no findings or diagnosis pertinent to 
this claim.  

The report of an April 1999 VA examination for mental 
disorders shows a review of the veteran's medical and service 
history as contained in the claims file.  At the time of the 
examination, the veteran complained of memory loss, 
difficulty sleeping and difficulty concentrating.  He stated 
that his appetite had not changed, and that his family had 
noticed some changes in his mood, such as getting irritated 
at times.  The veteran stated that he had never seen a mental 
health professional other than for VA examinations.  The 
veteran denied using tobacco or alcohol.  The examiner found 
the veteran to be pleasant and cooperative, appropriately 
dressed, alert and oriented to time, place and person.  His 
speech was noted to be coherent and relevant; his mood was 
appropriate and euthymic.  He did not have any hallucinations 
or delusions; and his insight and judgment were noted as 
good.  The examiner recommended a neuropsychological 
evaluation in connection with the veteran's complaints of his 
impairment of memory and concentration.  As noted above, the 
veteran failed to report for this examination.  The examiner 
rendered no Axis I diagnosis.  The veteran's GAF score was 
rated at 70.

The veteran was afforded a videoconference hearing before the 
Board in September 2001.  At his hearing, the veteran 
testified that he had received no treatment for depression.  
He stated that he was employed as an inventory control tech 
until October 1999.  During that time, the veteran missed 
some days due to his depression, but said he tried very hard 
not to miss any work.  At the time of the hearing the veteran 
worked at a church.  The veteran stated that he underwent 
evaluation in 1992 or 1993, during which he was told that he 
may suffer from some mild form of depression.  Since service, 
he stated that he has not sought psychiatric treatment other 
than evaluations he has received from the VA.  He stated that 
he was not under the care of a psychiatrist at the time of 
the hearing, and that there were no treatment records not 
already of record.  He stated that he was diagnosed with 
depression in his April 1999 VA examination.  

The veteran's friend also presented testimony at the 
September 2001 hearing, but addressed most of his testimony 
to symptoms not pertinent to this issue.  He stated that he 
does not get much of a chance to observe the symptoms of the 
veteran's claimed depression, but they sometimes talk when 
things are bothering the veteran.

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection of a psychiatric disorder, specifically 
depression.  The record does not contain medical evidence 
sufficient to show that the veteran currently has any 
psychiatric disorder, including depression.  Neither the 
August 1994 VA examination, nor the April 1999 VA examination 
contains an Axis I diagnosis, and the examiner in the August 
1994 VA examination made a specific finding that there was no 
evidence of depression.  The statement in the February 1994 
in-service treatment report, "suspect depression," did not 
constitute a diagnosis.  It was entered in conjunction with a 
physical evaluation of the veteran's arm, and did not appear 
to be the result of any psychiatric evaluation.  Nor has such 
a notation ever been subsequently recorded in or following 
service.  In the absence of competent medical evidence of the 
claimed disability, there is no basis on which to establish 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Simply put, the record fails to demonstrate 
that the veteran currently has depression.

The Board also finds that the preponderance of the evidence 
is against the claim that the veteran has depression due to 
an undiagnosed illness, or more exactly, an undiagnosed 
illness manifested by signs or symptoms of depression.  At 
neither of the VA examinations did the veteran report signs 
or symptoms of depression and at the time of the August 1994 
VA examination the veteran specifically stated that he did 
not feel that he had depression.  Significantly, the 
examiners who performed both VA examinations did not identify 
or report any signs or symptoms of any psychiatric disorder, 
including depression in either the subjective complaints or 
the objective findings.  

The record contains numerous statements submitted by friends 
of the veteran, statements by the veteran's spouse and by the 
veteran himself.  The veteran has stated his belief that he 
has suffered symptoms of depression since returning from the 
Persian Gulf.  Similarly, the veteran's spouse has stated her 
belief that the veteran has exhibited depression as a result 
of the changes he has experienced since returning from the 
Persian Gulf.  The Board notes that, although such lay 
statements are adequate for some purposes, such as 
establishing an account of a veteran's visible symptoms, they 
are not adequate for the purpose of establishing facts which 
require medical expertise.  As competent medical evidence of 
the depression, or signs or symptoms of an undiagnosed 
illness, is required to establish service connection, and as 
none of those offering lay testimony appear to have the 
medical expertise necessary to diagnose a psychiatric 
disorder, such lay contentions as to the existence of 
specific symptoms are not sufficient to establish that the 
veteran currently suffers from a psychiatric disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492-95 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for depression, including due to an 
undiagnosed illness.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  38 U.S.C.A. § 5107(b); 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for depression, including due to an 
undiagnosed illness, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

